Citation Nr: 0216739	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation higher than 
10 percent for a ruptured anterior cruciate ligament of the 
left knee with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for a 
ruptured anterior cruciate ligament of the left knee with 
patellofemoral syndrome and assigned a 10 percent disability 
evaluation thereto.  The veteran appeals the assignment of 
the initial disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a complex tear of the posterior horn of 
the medial meniscus and an anterior cruciate ligament tear in 
the proximal one-half of the ligament.  She also has 
osteoarthritis shown by x-ray.

3.  The veteran has a full range of motion in her left knee 
from 0 to 140 degrees with complaints of pain on the 
extremes.  She is functionally limited by pain with overuse 
of the left knee.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
10 percent for a ruptured anterior cruciate ligament of the 
left knee with patellofemoral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5014 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
December 2001.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate her claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  


The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her a 
complete physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
her representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


The veteran injured her left knee during service and has 
continuing complaints of pain, fatigue, and swelling with 
overuse including walking prolonged distances and climbing 
one flight of stairs.  She is a student and makes no claim of 
being unable to work because of her left knee disability.  
The veteran asserts, however, that a rating higher than 10 
percent is appropriate because she believes that she did not 
get proper treatment during her period of service, because 
she has been advised that arthroscopic surgery is needed, and 
because she has had to wait for approximately two years to 
have her claim decided.

The medical evidence of record reveals that the veteran does 
not participate in treatment for her left knee disability on 
a regular basis, but is prescribed anti-inflammatory pain 
medication to be used on an as needed basis.  She underwent a 
physical therapy evaluation in April 2001 and complained of 
increased pain and swelling in her left knee with prolonged 
standing, climbing stairs, and twisting motions.  The veteran 
related having swelling in her left knee about twice a month, 
lasting three to four days and relieved by the use of 
medication.  At that time, the veteran had a full range of 
active motion in her left knee with crepitus, no antalgic 
gait, and no difficulty ambulating.  She was given home 
exercises and has since reported that she performs the 
exercises on a daily basis in order to keep her knee from 
aching.

Magnetic resonance imaging performed in July 2001 revealed a 
complex tear of the posterior horn of the medial meniscus and 
an anterior cruciate ligament tear in the proximal one-half 
of the ligament in the left knee.  There was also evidence of 
minimal effusion in the left knee joint.  X-rays taken at 
that time showed mild osteoarthritis of the left knee.

In September 2001, the veteran underwent VA examination and 
complained of pain, weakness, stiffness, swelling, 
inflammation, instability, the feeling of dislocation, 
fatigue, and lack of endurance.  She denied any locking or 
recurrent subluxation, but related having flare-ups about 
once each week due to overuse of the left knee.  The veteran 
reported driving more places instead of walking when she was 
experiencing flare-ups of pain and swelling in her left knee.  
Upon examination, the veteran had a normal gait, a normal 
posture and the appearance of the left knee was normal.  The 
examiner noted that the veteran did not have any limited 
function in relation to her ability to stand and walk.  She 
had a normal range of motion with both knees extending to 0 
degrees and flexing to 140 degrees; the veteran complained of 
pain at the extremes upon testing of the left knee.  There 
was no ankylosis or constitutional symptoms or signs of 
arthritis.  Following a complete examination and review of 
the veteran's claims folder, the examiner diagnosed a rupture 
of the anterior cruciate ligament of the left knee with 
patellofemoral syndrome and opined that the veteran was only 
functionally limited in her ability to climb stairs and walk 
for prolonged periods of time.

The veteran's left knee disability has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5010, which directs 
the rating of arthritis due to trauma and substantiated by x-
ray findings to be performed under the diagnostic code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

The veteran's knee disability has also been evaluated under 
Diagnostic Code 5014 which allows for the evaluation of knee 
disabilities based on limitation of motion when there is 
evidence of disease such as osteomalacia.  A compensable 
evaluation based on limitation of motion requires a showing 
of flexion limited to 45 degrees under Diagnostic Code 5260 
or extension limited to 10 degrees under Diagnostic Code 
5261.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, fatigue and lack of endurance have been 
considered in conjunction with the Board's review of 
Diagnostic Codes 5260 and 5261.

The evidence of record clearly shows that the veteran has 
maintained a full range of motion in her left knee, but has 
periodic flare-ups of pain and swelling due to overuse of the 
knee.  As such, the assignment of a compensable evaluation is 
not available based solely on limitation of motion.  

Knee disabilities may also be evaluated based on evidence of 
ankylosis, recurrent subluxation, lateral instability, 
cartilage dislocation or removal, malunion or nonunion of the 
tibia and fibula, or genu recurvatum, using Diagnostic Codes 
5256 through 5263.  Because there is no evidence of a 
compensable level of limited motion in the left knee nor of 
any ankylosis, recurrent subluxation, lateral instability, 
cartilage dislocation or removal, malunion or nonunion of the 
tibia and fibula, or genu recurvatum, the Board finds that a 
10 percent evaluation for arthritis shown on x-ray is the 
most advantageous evaluation appropriate for assignment for 
the veteran's left knee disability.  The criteria for a 20 
percent evaluation under Diagnostic Codes 5003 and 5010 have 
not been met because there is no evidence of incapacitating 
exacerbations.  Specifically, the veteran has described her 
flare-ups as limiting her ability to function, but not 
incapacitating her for any period of time.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
because of her service-connected left knee disability and 
there is no evidence that she has required frequent periods 
of hospitalization for her left knee disability.  
Additionally, treatment records are void of any finding of 
exceptional limitation due to a left knee disability beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that limitation caused by knee pain and fatigue 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As such, the Board finds that 
the veteran's request to have a higher evaluation assigned 
for reasons other than because the severity of her disability 
has not been recognized by the schedule of ratings cannot be 
granted.  The evidence of record supports the assignment of 
an initial evaluation of 10 percent and there is nothing in 
the record to suggest that staged ratings and/or an extra-
schedular evaluation are appropriate for assignment.  The 
veteran's assertion that a higher evaluation is required 
because she is scheduled to undergo surgery does not persuade 
the Board to assign an evaluation higher than the 10 percent 
evaluation which is supported by objective medical evidence 
and the veteran's complaints of pain, swelling, fatigue, and 
lack of endurance.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
and her request for an initial evaluation higher than 10 
percent for a ruptured anterior cruciate ligament of the left 
knee with patellofemoral syndrome is denied.


ORDER

An initial evaluation higher than 10 percent for a ruptured 
anterior cruciate ligament of the left knee with 
patellofemoral syndrome is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

